Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 has been amended.
Claims 6-14 are newly presented.
Claims 1-4 and 6-14 as presented November 8, 2021 are currently pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4 and 6-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-3 and 6-9 recite a computer-implemented method for assessing the risk of the development of DIC in a patient diagnosed with SIRS, which is within the statutory category of a process. Claim 4 recites a non-transitory computer readable storage medium tangibly encoded with computer- executable instructions, which is within the statutory category of an article of manufacture. Claims 10-14 recites a system for assessing the risk of the development of DIC in a patient diagnosed with SIRS, which is within the statutory category of a machine.
2019 PEG: Step 2A - Prong One:

Specifically, independent claim 1 recites: A computer-implemented method for assessing the risk of the development of disseminated intravascular coagulation (DIC) in a patient diagnosed with systematic inflammatory response syndrome (SIRS), the method comprising:
a computingreceive patient data; 
diagnosing said patient for SIRS;
inputting, via the graphical user interface, patient-specific diagnostic data onto the processorand storing said patient-specific diagnostic data on the non-transitory computer readable storage medium; 
acquiring, via a vital sign acquisition system, initial vital signs data from said patient and inputting and storing said vital signs data on said non-transitory computer readable storage medium, 
obtaining, via laboratory testing of a sample obtained from the patient, biomarker measurement data from said patient and inputting and storing said biomarker measurement data on said non-transitory computer readable storage medium, wherein the biomarker measurement data comprises total bilirubin and lactate measurement data; 
monitoring said vital signs of said patient over time to update vital signs data of said patient, and inputting and storing said vital signs data on said non-transitory computer readable storage medium; 
pre-processing said vital sign data stored on said non-transitory computer readable storage medium, including assessing quality of said vital sign data and removing outliers from said vital sign data, to generate processed vital signs data; 
windowing said processed vital signs data; 
calculating statistical features from said windowed vital signs data; 
analyzing said calculated statistical features in combination with the biomarker measurement data using a predictive model that is stored on said non-transitory computer readable storage medium; 
determining that a value derived by the predictive model meets or exceeds a DIC probability threshold, wherein said probability threshold is predictive of the likely development of DIC: and 
diagnosing the patient as being at risk of DIC as a result of meeting or exceeding the DIC probability threshold.  

Similarly, dependent claims 2-3, 6-9 and 11-14 further narrow the abstract idea described in the independent claims. Claims 2, 3, 8 and 11 describe the vital sign data and/or biomarker data. Claims 9 and 12 describe the statistical features. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1, 4 and 10.

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-4 and 6-14 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A computer-implemented method for assessing the risk of the development of disseminated intravascular coagulation (DIC) in a patient diagnosed with systematic inflammatory response syndrome (SIRS), the method comprising:
a computing receive patient data; 
diagnosing said patient for SIRS;
inputting, via the graphical user interface, patient-specific diagnostic data onto the processorand storing said patient-specific diagnostic data on the non-transitory computer readable storage medium; 
acquiring, via a vital sign acquisition system, initial vital signs data from said patient and inputting and storing said vital signs data on said non-transitory computer readable storage medium, 
obtaining, via laboratory testing of a sample obtained from the patient, biomarker measurement data from said patient and inputting and storing said biomarker measurement data on said non-transitory computer readable storage medium, wherein the biomarker measurement data comprises total bilirubin and lactate measurement data; 
monitoring said vital signs of said patient over time to update vital signs data of said patient, and inputting and storing said vital signs data on said non-transitory computer readable storage medium; 
pre-processing said vital sign data stored on said non-transitory computer readable storage medium, including assessing quality of said vital sign data and removing outliers from said vital sign data, to generate processed vital signs data; 
windowing said processed vital signs data; 
calculating statistical features from said windowed vital signs data; 
analyzing said calculated statistical features in combination with the biomarker measurement data using a predictive model that is stored on said non-transitory computer readable storage medium; 
determining that a value derived by the predictive model meets or exceeds a DIC probability threshold, wherein said probability threshold is predictive of the likely development of DIC: and 
diagnosing the patient as being at risk of DIC as a result of meeting or exceeding the DIC probability threshold.  
The pre-processing steps that precede the training of the logistic functions included in the final predictive model are explained in detail in FIG. 6, while FIG. 7 shows the architecture of the proposed predictive model. 
The dependent claims 2-3, 6-9 and 11-14 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 2 and 3 further define the predictive module and the non-transitory computer readable storage medium. However, these functions do not integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations). 
Additionally, dependent claims 6, 7, 13 and 14 recite the additional elements of administering and recommending a treatment. Under practical application, administering and recommending a treatment are forms of extra-solution activity, and more specifically, insignificant application. MPEP 2106.5(g) indicates the term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Claims 6, 7, 11 and 13 fall under the category of insignificant application as they are properly analogized to “Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016)” (MPEP 2106.5(g)). Therefore, even in combination, these additional elements do not integrate the abstract idea into a practical application. 

2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-4 and 6-14 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing system with a graphical user interface, processor, non-transitory computer readable storage medium and predictive model were considered to merely show application of the abstract idea on generic computer components, using the computer as a tool to execute the abstract idea. 
The dependent claims 2-3, 6-9 and 11-14 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 2 and 3 further define the predictive module and the non-transitory computer readable storage medium. However, these functions are not deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016)” (MPEP 2106.5(g)). Therefore, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
Therefore, claims 1-4 and 6-14 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 2011/0118569 A1) in further view of Lowery Jr. (US 2013/0260367 A1), Lorator (EP 3 424 418 A1) and Boisrame-Helms (US 2019/0011466 A1).
Regarding claim 1, Shi teaches: A computer-implemented method for assessing the risk of the development of disseminated intravascular coagulation (DIC) in a patient diagnosed with systematic inflammatory response syndrome (SIRS), the method comprising:
a computing system comprising […] a non-transitory computer readable storage medium, and a processor configured to receive patient data; (computational device with a microprocessor, display and storing capability [0078], [0254])
diagnosing said patient for SIRS; (detecting SIRS in a subject, subject that is SIRS-positive [0141]-[0143]; subject with clinical presentation of SIRS [0111], [0105]-[0109])
inputting […], patient-specific diagnostic data onto the processor and storing said patient-specific diagnostic data on the non-transitory computer readable storage medium; (receiving temperature, respiratory rate, lysophosphatidylcholine (LPC) and one or more biomarker measurements [0078], [0080], [0008]; device with a microprocessor capable of receiving and a module for storing the measurements [0082]; clinical marker values such as vital signs are stored [0267], [0117])
acquiring, via a vital sign acquisition system, initial vital signs data from said patient and inputting and storing said vital signs data on said non-transitory computer readable storage medium, (collecting vital signs from the patient and storing them, Fig. 1, [0255], [0117], [0267]; device with a microprocessor capable of receiving and a module for storing the measurements [0082])
obtaining, via laboratory testing of a sample obtained from the patient, biomarker measurement data from said patient and inputting and storing said biomarker measurement data on said non-transitory computer readable storage medium, […] 
monitoring said vital signs of said patient over time to update vital signs data of said patient, and inputting and storing said vital signs data on said non-transitory computer readable storage medium; (subject is monitored continuously upon arrival in ICU [0149]; monitor with module continuously measures temperature and respiratory rate [0236]-[0238]; device with a module for storing the measurements [0082])
pre-processing said vital sign data stored on said non-transitory computer readable storage medium, including assessing quality of said vital sign data and removing outliers from said vital sign data, to generate processed vital signs data; […] processed vital signs data; (marker values include vital signs and biomarkers values [0270]; the logistic regression algorithm orders the marker values into linear combinations, and since the maximum is prone to being an outlier, a second highest point is used for a linear combination [0341]-[0342], [0290])
calculating statistical features from said […] vital signs data; (marker values include vital signs and biomarkers values [0270]; applying an algorithm that is a statistical model to marker values of the subject [0272], [0274])
analyzing said calculated statistical features in combination with the biomarker measurement data using a predictive model that is stored on said non-transitory computer readable storage medium; (the predictive model is based on the application of marker values to the algorithm of linear combination or index of several markers [0352], [0272], [0290]; marker values include vital signs and biomarkers values [0270]; device with a module that stores the results [0080])
Shi does not teach:
wherein the biomarker measurement data comprises total bilirubin and lactate measurement data;
a graphical user interface
via the graphical user interface
However, Lowery Jr. in the analogous art teaches:
wherein the biomarker measurement data comprises total bilirubin and lactate measurement data; (monitoring analytes for the diagnosis and management of sepsis or SIRS in a patient [0069]; magnetic particles for detecting each analyte of biomarkers in a hepatic function panel including total bilirubin and lactate [0310]-[0311], [0098])
a graphical user interface ([0667])
via the graphical user interface ([0667])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shi to include biomarker measurements of total bilirubin and lactate and a graphical user interface as taught by Lowery Jr. inclusion of these biomarkers allow for the detection of liver damage or disease (Lowery Jr. [0310]). The graphical user interface allows users to set parameters on the system (Lowery, Jr. [0667]).
Shi and Lowery Jr. do not teach:
windowing of vital signs data 
windowed vital signs data
However, Lorato in the analogous art teaches:
windowing of vital signs data (vital sign of heart rate and respiratory rate of a subject into a sequence of sliding windows [0010])
windowed vital signs data (vital sign of heart rate and respiratory rate of a subject into a sequence of sliding windows [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shi and Lowery Jr. to include windowing of vital sign data as taught by Lorato. This allows for a method for monitoring vital signs of a patient which is less affected by the patient’s body movements (Lorato [0012]). 
Shi, Lowery Jr. and Lorato do not teach:
determining that a value derived by the predictive model meets or exceeds a DIC probability threshold, wherein said probability threshold is predictive of the likely development of DIC: and
diagnosing the patient as being at risk of DIC as a result of meeting or exceeding the DIC probability threshold 
However, Boisrame-Helms in the analogous art teaches:
determining that a value derived by the predictive model meets or exceeds a DIC probability threshold, wherein said probability threshold is predictive of the likely development of DIC: and (a prediction score for monitoring the development of DIC, where a value greater than -0.47 enables the prediction [0102]-[0117])
diagnosing the patient as being at risk of DIC as a result of meeting or exceeding the DIC probability threshold (the prediction score value of greater than -0.47 indicates DIC and/or the appearance of DIC [0202]-[0204])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shi, Lowery Jr., and Lorato to include a predictive model value that meets or exceeds a DIC probability threshold predicting the likely development of DIC and to diagnose a patient at risk for DIC as taught by Boisrame-Helms. Detecting DIC in a patient using predictive methods may enhance prognosis of the patient and reduce treatments costs (Boisrame-Helms [0023]-[0024]). Further, applying a probability threshold provides for a confident prediction with favorable specificity and sensitivity (Boisrame-Helms [0116]-[0117]). 
Regarding claim 2, Shi, Lowery Jr., Lorato and Boisrame-Helms teach the method of claim 1 as described above. 
Shi further teaches:
wherein said biomarker measurement data is analyzed with respect to said predictive model that is stored on said non-transitory computer readable storage medium (the predictive model is based on the application of marker values including biomarker values to the algorithm of linear combination or index of several markers [0352], [0272], [0290], [0270]; device with a module that stores the results [0080])
Regarding claim 3, Shi, Lowery Jr., Lorato and Boisrame-Helms teach the method of claim 1 as described above. 
Shi further teaches:
wherein said vital sign data and said biomarker measurement data are both analyzed together with respect to said predictive model that is stored on said non- transitory computer readable storage medium (the predictive model is based on the application of marker values including vital signs and biomarker values to the algorithm of linear combination or index of several markers [0352], [0272], [0290], [0270]; device with a module that stores the results [0080])
Claim 4 recites substantially similar limitations as those already addressed in claim 1, and, as such is rejected for similar reasons as given above.
Regarding claim 6, Shi, Lowery Jr., Lorato and Boisrame-Helms teach the method of claim 1 as described above. 
Shi does not teach:
administering an anti-coagulant treatment to the patient as a result of diagnosing the patient as being at risk of DIC
However, Boisrame-Helms in the analogous art teaches:
administering an anti-coagulant treatment to the patient as a result of diagnosing the patient as being at risk of DIC 
Regarding claim 8, Shi, Lowery Jr., Lorato and Boisrame-Helms teach the method of claim 1 as described above. 
Shi further teaches:
wherein said vital signs data comprises one or more of heart rate, respiration rate, and oxygen saturation (clinical markers include respiratory rate and heart rate [0049])
Regarding claim 9, Shi, Lowery Jr., Lorato and Boisrame-Helms teach the method of claim 1 as described above. 
Shi further teaches:
wherein the statistical features calculated from the […] vital sign data comprise one or more of average, standard deviation, kurtosis, skewness, and quantile values of the […] vital sign data (respiratory rate and temperature marker data represented in quantiles with a cross representing the average [0402], Fig. 4)
Shi and Lowery Jr. do not teach:
windowed vital sign data 
windowed vital sign data 
However, Lorato in the analogous art teaches:
windowed vital sign data (vital sign of heart rate and respiratory rate of a subject into a sequence of sliding windows [0010])
windowed vital sign data (vital sign of heart rate and respiratory rate of a subject into a sequence of sliding windows [0010])
Regarding claim 10, Shi teaches: A system for assessing the risk of the development of disseminated intravascular coagulation (DIC) in a patient diagnosed with systematic inflammatory response syndrome (SIRS), the method comprising:
a vital sign acquisition system configured to obtain initial vital sign data and updated vital sign data from the patient; (collecting vital signs from the patient and storing them, Fig. 1, [0255], [0117], [0267]; subject is monitored continuously upon arrival in ICU [0149]; monitor with module continuously measures temperature and respiratory rate [0236]-[0238])
a storage medium configured to store patient data; (computational device with storing capability [0078], [0254]; a module for storing the measurements [0082])
biomarker measurement data obtained via laboratory testing of a sample obtained from the patient, […]; (collecting a sample from the patient, which is analyzed in a laboratory to obtain biomarker values, Fig. 1, [0255]; microprocessor capable of receiving and a module for storing the measurements [0082]; measuring at a plurality of time points one or more biomarkers in fluids or tissues of the subject [0040])
a trained predictive model configured to analyze one or more statistical features of vital sign data and biomarker measurement data […] (the predictive model is based on the application of marker values to the algorithm of linear combination or index of several markers [0352], [0272], [0290]; a training of samples of subjects was used to fit the algorithm for the predictive model [0272], [0352], [0125]; marker values include vital signs and biomarkers values [0270])
a processor configured to: (i) receive the initial vital sign data from the vital sign acquisition system and store the received initial vital sign data in the storage medium; 
(ii) receive the biomarker measurement data and store the received biomarker measurement data in the storage medium; (collecting a sample from the patient, which is analyzed in a laboratory to obtain biomarker values, Fig. 1, [0255]; microprocessor capable of receiving and a module for storing the measurements [0082]; measuring at a plurality of time points one or more biomarkers in fluids or tissues of the subject [0040])
(iii) receive the updated vital sign data from the vital sign acquisition system and store the received updated vital sign data in the storage medium; (subject is monitored continuously upon arrival in ICU [0149]; monitor with module continuously measures temperature and respiratory rate [0236]-[0238]; device with a module for storing the measurements [0082])
(iv) pre-process the stored initial and updated vital sign data to generate processed vital sign data, including assessing quality of the vital sign data and removing one or more outliers from the vital sign data; (v) […] the processed vital sign data; (marker values include vital signs and biomarkers values [0270]; the logistic regression algorithm orders the marker values into linear combinations, and since the maximum is prone to being an outlier, a second highest point is used for a linear combination [0341]-[0342], [0290])
 (vi) calculate one or more statistical features from the […] vital sign data; (marker values include vital signs and biomarkers values [0270]; applying an algorithm that is a statistical model to marker values of the subject [0272], [0274])
 (vii) analyze, using the trained predictive model, the calculated one or more statistical features and the stored biomarker measurement data to generate a value predictive of the patient's risk of developing DIC; (the predictive model is based on the application of marker values to the algorithm of linear combination or index of several markers [0352], [0272], [0290]; a training of samples of subjects was used to fit the algorithm for the predictive model [0272], [0352], [0125]; marker values include vital signs and biomarkers values [0270])

wherein the biomarker measurement data comprises total bilirubin and lactate measurement data;
a graphical user interface;
However, Lowery Jr. in the analogous art teaches:
wherein the biomarker measurement data comprises total bilirubin and lactate measurement data; (monitoring analytes for the diagnosis and management of sepsis or SIRS in a patient [0069]; magnetic particles for detecting each analyte of biomarkers in a hepatic function panel including total bilirubin and lactate [0310]-[0311], [0098])
a graphical user interface; ([0667])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shi to include biomarker measurements of total bilirubin and lactate and a graphical user interface as taught by Lowery Jr. inclusion of these biomarkers allow for the detection of liver damage or disease (Lowery Jr. [0310]). The graphical user interface allows users to set parameters on the system (Lowery, Jr. [0667]).
Shi and Lowery Jr. do not teach:
window vital sign data 
windowed vital sign data
However, Lorato in the analogous art teaches:
window vital sign data (vital sign of heart rate and respiratory rate of a subject into a sequence of sliding windows [0010])
windowed vital sign data (vital sign of heart rate and respiratory rate of a subject into a sequence of sliding windows [0010])

Shi, Lowery Jr. and Lorato do not teach:
to determine a value predictive of the patient's risk of developing DIC;
(viii) determine that the generated value meets or exceeds a DIC probability threshold, wherein said probability threshold is predictive of the likely development of DIC; and 
(ix) diagnose the patient as being at risk of DIC as a result of meeting or exceeding the DIC probability threshold  
However, Boisrame-Helms in the analogous art teaches:
determine a value predictive of the patient's risk of developing DIC;  (a prediction score for monitoring the development of DIC, where a value greater than -0.47 enables the prediction [0102]-[0117])
(viii) determine that the generated value meets or exceeds a DIC probability threshold, wherein said probability threshold is predictive of the likely development of DIC; and (a prediction score for monitoring the development of DIC, where a value greater than -0.47 enables the prediction [0102]-[0117])
(ix) diagnose the patient as being at risk of DIC as a result of meeting or exceeding the DIC probability threshold (the prediction score value of greater than -0.47 indicates DIC and/or the appearance of DIC [0202]-[0204])

Claim 11 recites substantially similar limitations as those already addressed in claim 8, and, as such is rejected for similar reasons as given above. 
Claim 12 recites substantially similar limitations as those already addressed in claim 9, and, as such is rejected for similar reasons as given above. 
Regarding claim 13, Shi, Lowery Jr., Lorato and Boisrame-Helms teach the system of claim 10 as described above. 
Shi further teaches:
wherein the processor is further configured to: […] (computational device with a microprocessor [0078], [0254])
Shi does not teach:
recommend that an anti-coagulant treatment be administered to the patient as a result of diagnosing the patient as being at risk of DIC
However, Boisrame-Helms in the analogous art teaches:
recommend that an anti-coagulant treatment be administered to the patient as a result of diagnosing the patient as being at risk of DIC 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shi, Lowery Jr., Lorato and Boisrame-Helms in further view of Rosenfeld (US 2006/0122869 A9).  
Regarding claim 7, Shi, Lowery Jr., Lorato and Boisrame-Helms teach the method of claim 1 as described above. 
Shi does not teach:
[…] treatment to the patient as a result of diagnosing the patient as being at risk of DIC
However, Boisrame-Helms in the analogous art teaches:
[…] treatment to the patient as a result of diagnosing the patient as being at risk of DIC (anticoagulant therapy for patients at risk for DIC [0189], [0007])
Shi, Lowery Jr., Lorato and Boisrame-Helms do not teach:
administering an anti-arrhythmic treatment
However, Rosenfeld in the analogous art teaches:
administering an anti-arrhythmic treatment (administer antiarrhythmic treatment [0346], Fig. 33C – item 2156)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shi, Lowery Jr., Lorato and Boisrame-Helms to include administering an antiarrhythmic treatment as taught by Rosenfeld. This is the appropriate treatment for a patient with continued supra ventricular tachycardia according to evidence based guidelines (Rosenfeld [0346], [0336], [0231], Table 1).
Regarding claim 14, Shi, Lowery Jr., Lorato and Boisrame-Helms teach the system of claim 10 as described above. 
Shi further teaches:
wherein the processor is further configured to: […] (computational device with a microprocessor [0078], [0254])

[…] treatment be administered to the patient as a result of diagnosing the patient as being at risk of DIC 
However, Boisrame-Helms in the analogous art teaches:
[…] treatment be administered to the patient as a result of diagnosing the patient as being at risk of DIC (anticoagulant therapy for patients at risk for DIC [0189], [0007])
Shi, Lowery Jr., Lorato and Boisrame-Helms do not teach:
recommend that an anti-arrhythmic treatment be administered to the patient
However, Rosenfeld in the analogous art teaches:
recommend that an anti-arrhythmic treatment be administered to the patient (consider starting antiarrhythmic treatment [0346], Fig. 33C – item 2154)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shi, Lowery Jr., Lorato and Boisrame-Helms to include recommending antiarrhythmic treatment as taught by Rosenfeld. This provides a treatment recommendation for a patient that has converted to sinus rhythm after unstable supra ventricular tachycardia according to evidence based guidelines (Rosenfeld [0346], [0336], [0231], Table 1).

Response to Arguments
Regarding the objection(s) to Claims 1, 2 and 3, the Applicant has amended the claims to overcome the bases of objection.
Regarding the rejection under 35 U.S.C. § 101,
Applicant respectfully maintains that the claims are not directed to a mental process, and instead asserts that the claims are directed to a physical device or system, or to a method that utilizes that physical device or system. The device or system comprises numerous physical components, including at least a graphical user interface, a vital sign acquisition system configured to obtain initial vital sign data and updated vital sign data from the patient, a storage medium configured to store patient data, and a processor configured to diagnose a patient as being at risk of DIC as a result of meeting or exceeding a DIC probability threshold.
Regarding (a), the Examiner respectfully disagrees. Other than the additional elements, the claims recite steps of an abstract idea categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people. The device or system, graphical user interface, storage medium and processor are deemed to be additional elements that implement the identified abstract idea. 
However, Applicant respectfully asserts that the claims do indeed incorporate the alleged abstract idea into a practical application. For example, the claims recite a physical system comprising at least a graphical user interface, a vital sign acquisition system configured to obtain initial vital sign data and updated vital sign data from the patient, a storage medium configured to store patient data, and a processor configured to diagnose a patient as being at risk of DIC as a result of meeting or exceeding a DIC probability threshold. The system also comprises biomarker measurement data obtained via laboratory testing of a sample obtained from the patient, and a trained predictive model configured to analyze one or more statistical features of vital sign data and biomarker measurement data to determine a value predictive of the patient's risk of developing DIC.

Regarding (b), the Examiner respectfully disagrees. The claims do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The computing system with a graphical user interface, processor, non-transitory computer readable storage medium and predictive model are not described by the applicant and are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Further, as noted above, claims 6 and 7 fall under the category of insignificant application as they lack specificity sufficient enough to impose a meaningful limit on practicing the abstract idea. Therefore, claims 6 and 7 are properly analogized to “Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016)” (MPEP 2106.5(g)). 
Regarding the rejection under 35 U.S.C. § 103,
Notably, however, the predictive model of Shi (alone or in combination with Lowery and Lorato) is entirely and solely focused on sepsis. The only correlation found in the combination of Shi in view of Lowery and Lorato between sepsis and disseminated intravascular coagulation (DIC) in a patient is found within a single sentence in paragraph [0003] of Shi: "' Severe sepsis' is associated with MOD, hypotension, disseminated intravascular coagulation (DIC) or hypoperfusion abnormalities, including lactic acidosis, oliguria, and changes in mental status." There is no indication here or elsewhere in Shi (alone or in combination with Lowery and Lorato) of how often "severe sepsis" leads to DIC. For example, does "severe sepsis" lead to DIC every time, sometimes, rarely? There is also no indication in Shi (alone or in combination with Lowery and Lorato) of any other confounding and/or independent variables that must or might accompany "severe sepsis" to indicate the patient will develop DIC. Thus, there is no teaching or suggestion in Shi (alone or in combination with Lowery and Lorato) of the actual relationship between a person with "severe sepsis" or at risk of developing "severe sepsis" and the risk and/or development of DIC. For example, in extreme cases stubbing one's toe can lead to sepsis and death, but diagnosing one as having stubbed one's toe, or likely to stub one's toe, does not automatically predict one's likelihood of developing sepsis or dying. There must be a teaching or analysis that determines the correlation between stubbing one's toe and developing sepsis or dying in order for toe stubs to be predictive.
Regarding (a)
Notably, there is no teaching or suggestion in Lowery of any connection between total bilirubin and lactate measurement data and the risk of development of DIC. There is similarly no teaching or suggestion in Shi (alone or in combination with Lowery and Lorato) of any connection between total bilirubin and lactate measurement data and the risk of development of DIC. Thus, not only is there no teaching or suggestion in Shi (alone or in combination with Lowery and Lorato) of any connection between total bilirubin and lactate measurement data and the risk of development of DIC, without any such teaching or suggestion there is similarly no predictive model taught or suggested by Shi in view of Lowery and Lorato that utilizes total bilirubin and lactate measurement data to determine a value predictive of the likely development of DIC.
Regarding (b), the Examiner respectfully disagrees. In response to Applicant's argument that “there is no teaching or suggestion in Lowery of any connection between total bilirubin and lactate measurement data and the risk of development of DIC”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        

	/Victoria P Augustine/                   Supervisory Patent Examiner, Art Unit 3686